The opinion of the court was delivered, by
Lowrie, O. J.
We have not been able to find any law clearly authorizing the sheriff to provide food and lodging at the expense of the county for the militia, that he may call out for the purpose of suppressing insurrections and riots, and therefore of course we cannot say that the plaintiff below trusted the county rather than the sheriff. The sheriff made the contract sued upon, not clearly as agent of the county, and therefore he must stand personally responsible.
We are not sure that it is not the duty of the military, when called to such service, to come fully prepared for the work they have to do, including in such preparation, rations and tents, as well as arms and ammunition, and possibly it is the duty of the military officers to see that these matters are provided.
But the law on this subject is not so clear as it ought to bo, and it seems to us that it' might be much improved by further legislation under the light of recent experience. This view of the case, further illustrated by the case of Curtis v. Allegheny County, 1 Phila. Hep., requires that this judgment be affirmed.
Judgment affirmed.